DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The amendment to the title submitted on 8/9/22 has been accepted. 

Allowable Subject Matter
Claims 1, 3, 4, 6-8, and 14-16 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 1 is allowed because the cited prior art either alone or in combination, fail to anticipate or render obvious, a management apparatus for managing an forming device, the management apparatus comprising: at least one memory that stores instructions; and at least one processor that executes the instructions to perform: on a user interface, displaying a plurality of tabs in a selectable manner to edit setting information of the image forming device, wherein, in response to a selection of respective tabs, a different combination of setting items is displayed; receiving designations for editing of respective values of a plurality of setting items corresponding to two tabs; accepting a first instruction to transmit setting information to the image forming device after the designations have been received; and displaying a first message related to setting information corresponding to one selected tab being selected at a time when the first instruction has been accepted and a second message related to setting information corresponding to another tab, the second message being a user notification for reminding a user about a changed setting value in the another tab, wherein the first message and the second message are displayed on a confirmation screen; as defined in the specification, in combination with all other limitations in the claim as defined by applicant.
Claims 3, 4, and 6-8 depend on claim 1 thus are allowable for the same reasons stated above.
Claims 14-16 recite similar limitations as claim 1 thus are allowable for the same reasons stated above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kobayashi (US 2015/0234555) teaches an image processing device comprising a display device that displays a screen with multiple tabs.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENT YIP whose telephone number is (571)270-5244. The examiner can normally be reached 9:30-5:30 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ghayour can be reached on 571-272-3021. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KENT YIP/Primary Examiner, Art Unit 2672